Citation Nr: 1614853	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-24 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 7, 2015.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was remanded in August 2015.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his service-connected disabilities render him unable to retain or maintain gainful employment.  Specifically, he asserts he last worked at Sam's Club for less than 20 hours a week in January 2012 and his service-connected posttraumatic stress disorder (PTSD) prevented him from securing or following any substantially gainful occupation.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated October 2014.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In a March 2015 rating decision, the Veteran was granted an increased rating for his service-connected PTSD, increasing his combined rating as of October 29, 2009, to 60 percent.  In the August 2015 Board decision, the Veteran was granted service connection for peripheral neuropathy of the left heel at 10 percent, effective April 30, 2012, but his combined rating remained at 60 percent.  As such, for the period prior to August 7, 2015, the Veteran's service-connected disabilities do not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a).  Although the Veteran's service-connected disabilities do not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), it must still be determined whether his service-connected disabilities preclude him from engaging in substantially gainful employment on an extra-schedular basis.  38 C.F.R. § 4.16(b).  

In May 2015, the Veteran submitted a PTSD DBQ performed by Dr. Tripi in January 2014.  The examination found the Veteran was unable to work and he had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  In conjunction with the January 2014 DBQ, Dr. Tripi submitted a psychological assessment and employability evaluation, which notes based on the Veteran's education, training, past work experience, and current level of symptoms related to his service-connected impairments, "it is my professional opinion that [the Veteran] is not a viable rehabilitation candidate, nor is he capable of sustaining substantial gainful work activity.  He is unemployable."  Under these circumstances, the matter of a TDIU prior to August 7, 2015, should be referred for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1. Refer the matter of a TDIU prior to August 7, 2015, to the appropriate department officials for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  

2. After completing the above and any other necessary development, readjudicate the claim for a TDIU prior to August 7, 2015.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




